313 F.2d 959
Alma LITTLE, Appellant,v.Donald LITTLEFIELD and Baker Littlefield, Appellees.
No. 19432.
United States Court of Appeals Fifth Circuit.
March 1, 1963.

Appeal from the United States District Court for the Eastern District of Texas; Joe J. Fisher, Judge.
On petition for rehearing for original opinion see 311 F.2d 885.
John H. Seale, Barber & Seale, Jasper, Tex., for appellant.
John G. Tucker, Orgain, Bell & Tucker, Beaumont, Tex., Gerald P. Coley, Houston, Tex., Gilbert I. Low, Beaumont, Tex., for appellees.
Before TUTTLE, Chief Judge, and HUTCHESON and BROWN, Circuit Judges.
PER CURIAM.


1
It being made to appear by the motion for rehearing filed by the appellees that at the time the trial court entered its judgment notwithstanding the verdict, there was still pending an undisposed of motion for new trial by the appellees, the language in our opinion to the effect that "the jury verdict must, therefore, be reinstated," should not have been included.


2
The last two paragraphs of the opinion are, therefore, stricken and the following paragraph is substituted in lieu thereof:


3
"The judgment of the trial court setting aside the verdict was, therefore, erroneous. The judgment is REVERSED and the case is REMANDED to the district court to reinstate the jury's verdict unless the district court should grant a new trial for any of the grounds set forth in the appellees' undisposed of motion for new trial."


4
In all other respects the motion for rehearing is Denied.


5
HUTCHESON, Circuit Judge.


6
I dissent from the order denying rehearing.